366 F.2d 778
James T. BENN, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 22332.
United States Court of Appeals Fifth Circuit.
October 6, 1966.

Petition for Review of Decision of the Tax Court of the United States.
John Glandon Davies, William H. Deck, Washington, D. C., for petitioner.
Thomas L. Stapleton, Atty., Dept. of Justice, Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, David O. Walter, Attys., Dept. of Justice, Richard M. Roberts, Acting Asst. Atty. Gen., Mitchell Rogovin, Chief Counsel, I.R.S., Glen E. Hardy, Atty., Washington, D. C., for respondent.
Before TUTTLE, Chief Judge, and BROWN and GODBOLD, Circuit Judges.
PER CURIAM:


1
The issues in this case are purely questions of fact. All of such issues having been resolved by the Tax Court upon evidence credited by it, the judgment appealed from is affirmed.